

116 HR 4092 IH: Safe from the Start Act of 2019
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4092IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Ms. Meng (for herself, Mr. Stewart, Ms. Frankel, Mr. Diaz-Balart, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo improve United States consideration of, and strategic support for, programs to prevent and
			 respond to gender-based violence from the onset of humanitarian
			 emergencies and build the capacity of humanitarian assistance to address
			 the immediate and long-term challenges resulting from such violence, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Safe from the Start Act of 2019. 2.FindingsCongress finds the following:
 (1)Displaced, refugee, and stateless women and girls in humanitarian emergencies, conflict settings, and natural disasters face extreme violence and threats, including—
 (A)rape and sexual assault; (B)domestic or intimate partner violence;
 (C)child, early, and forced marriage; (D)trafficking for the purposes of sexual exploitation and forced labor;
 (E)harmful traditional practices such as female genital mutilation or cutting; and (F)harassment, exploitation, and abuse by humanitarian personnel.
 (2)Gender-based violence is known to increase during humanitarian emergencies. Violent acts such as intimate partner violence and child marriage that take place during times of stability are often exacerbated during times of crisis.
 (3)Nearly one in five women report experiencing sexual violence during a humanitarian emergency. For example, according to the United Nations Organization Stabilization Mission in the Democratic Republic of the Congo, there was an increase of 56 percent in reported cases of conflict-related sexual violence between 2016 and 2017.
 (4)Intimate partner violence is pervasive and becomes increasingly common during times of conflict and crisis. Residence in a conflict-affected district is associated with a 50-percent increase in risk of intimate partner violence, and women who have experienced 4–5 cumulative years of conflict are almost 90 percent more likely to experience such violence than women who are not living in conflict settings.
 (5)Child, early, and forced marriages increase during humanitarian crises as tools of last resort to cope with economic hardship and to protect girls from increased violence. Conflict can exacerbate cultural norms of child, early, and forced marriage or create harmful cultural behaviors where they had not previously existed.
 (6)Women and girls are especially vulnerable to trafficking during humanitarian crises, particularly by non-State armed groups who abduct and traffic women and girls for sexual exploitation, domestic servitude, and child, early, and forced marriage, among other forms of exploitation.
 (7)Crises create markets for exploitative services that are too frequently abused by aid workers and peacekeepers, who seek sexual services from displaced or vulnerable people. In 2018, the United Nations received a total of 148 sexual exploitation and abuse allegations directly involving United Nations aid workers, and 111 involving staff from partner organizations implementing United Nations programs.
 (8)According to United Nations High Commissioner for Refugees, marginalized populations are particularly at risk of gender-based violence in humanitarian crises, including adolescent girls, older persons, persons with disabilities, sexual and gender minorities, and female heads of households.
 (9)Gender-based violence is under-reported, both in times of stability and during crises. While data may not be immediately available in each crisis or conflict, evidence shows that gender-based violence is consistently a major and pressing concern for women and girls facing humanitarian emergency contexts and should be assumed to be a protection concern in all humanitarian planning and risk assessment.
 (10)Men and boys play a critical role in preventing gender-based violence, and engaging them alongside women and girls in the transformation of gender roles that lead to increased rates of gender-based violence at the onset of emergencies leads to lasting results.
 (11)Survivors of gender-based violence and their families in humanitarian emergencies require immediate, life-saving assistance, including post-rape care or access to other comprehensive medical and psychosocial services, to address the physical, psychological, and social impacts of gender-based violence. They also require long-term support such as opportunities to earn livelihoods, build skills or receive an education, and access to justice and community-level reintegration. Early medical interventions after incidents of rape can help to prevent infections, HIV, and pregnancy.
 (12)Empowering women to assume leadership roles in delivering humanitarian response and meaningfully engaging local organizations, including women’s rights, humanitarian, advocacy, and service-provider organizations, through training and directed resources to operate in emergency settings and provide life-saving assistance is critical to supporting survivors or those at risk of gender-based violence.
 (13)The international community has pri­or­i­tized addressing the issue of gender-based violence in humanitarian contexts by launching a Global Call to Action on Protection from Gender-Based Violence in Emergencies in 2013, which the United States operationalized through establishing a Safe from the Start initiative, implemented by the Department of State and the United States Agency for International Development.
 (14)Safe from the Start aimed to prevent and respond to gender-based violence at the onset of an emergency and to provide resources to strengthen the core capacity of humanitarian assistance implementers to address gender-based violence at the earliest phases of an emergency, including through developing training, guidelines, toolkits, and other resources to guide operations.
 (15)The Women’s Entrepreneurship and Economic Empowerment Act (Public Law 115–428) requires the United States to strive to eliminate gender-based violence and mitigate its harmful effects on individuals and communities in its development cooperation policy. Recognizing the need to prevent and respond to gender-based violence globally, Congress has appropriated $150,000,000 annually from fiscal Years 2013–2019 for this purpose.
 (16)The United States has further committed to prevention and response to gender-based violence globally through the interagency United States Strategy to Prevent and Respond to Gender-Based Violence Globally, the National Action Plan on Women, Peace, and Security, the U.S. Global Strategy to Empower Adolescent Girls, U.S. Strategy to Support Women and Girls at Risk from Extremism and Conflict, and the U.S. Government Strategy on Advancing Protection and Care for Children in Adversity.
 3.Statement of policyIt is the policy of the United States— (1)to take effective action to prevent, mitigate, and respond to gender-based violence in humanitarian emergencies around the world to promote respect for basic human rights and gender equality, economic growth, improved public health, and peace and stability;
 (2)to systematically integrate and coordinate efforts to prevent and respond to gender-based violence in United States foreign policy and foreign assistance programs, including conflict prevention, humanitarian relief and recovery, and peace-building efforts;
 (3)to promote accountability and access to justice for acts of gender-based violence; (4)to build local capacity in countries responding to humanitarian crises, including the capacity of governments at all levels and nongovernmental organizations, especially women-led organizations, to prevent, mitigate, and respond to gender-based violence;
 (5)to consult, cooperate, coordinate, and collaborate with a wide variety of nongovernmental partners and international organizations, including women-led organizations, when designing and implementing humanitarian response programs;
 (6)to support activities that prevent and mitigate the impacts of gender-based violence in humanitarian settings and that empower survivors or those at risk of gender-based violence, including through economic opportunities, access to education and skills building, and promotion of women’s leadership and participation in humanitarian response;
 (7)to ensure that international organizations and nongovernmental organizations receiving funding from the United States have the capacity and internal protocols to identify gender-based violence, including sexual exploitation and abuse committed by humanitarian personnel, integrate gender-based violence prevention and response initiatives into policies and programs, and report regularly on efforts to prevent and respond to gender-based violence;
 (8)to employ a multisectoral approach to preventing and responding to gender-based violence globally, including through activities in the economic, education, health, protection, nutrition, and legal sectors;
 (9)to ensure protection against sexual exploitation and abuse by and against humanitarian actors; and (10)to include the active leadership and participation of women and girls in humanitarian program design, implementation, and evaluation.
			4.Safe from the Start authority
 (a)Safe from the Start programmingThe Secretary of State, in consultation with the Assistant Secretary of the Bureau of Population, Refugees, and Migration and in coordination with the Administrator of the United States Agency for International Development (in consultation with the Director of the Office of Foreign Disaster Assistance), shall direct and oversee all United States foreign assistance that addresses humanitarian crises in a manner that implements a Safe from the Start programming focus on the following objectives:
 (1)Preventing and reducing the incidence of gender-based violence. (2)Ensuring quality protection for survivors of such crises beginning with the onset of the emergency through timely and effective action.
 (3)Promoting standards and activities to prevent, mitigate, and respond to gender-based violence. (4)Advance the empowerment of survivors and individuals at risk of gender-based violence.
 (b)Standards and guidelinesThe Secretary shall develop guidelines, toolkits, reporting mechanisms, and other institutional response and accountability measures through the Safe from the Start programming described in subsection (a) in order to incorporate effective gender-based violence prevention and response activities across all humanitarian assistance programs and projects, including through—
 (1)the promotion of minimum standards, indicators, and metrics to assess the adequacy of interventions relating to gender-based violence, taking into consideration the Guidelines for Integrating Gender-Based Violence Interventions in Humanitarian Action published by the United Nations Inter-Agency Standing Council in 2015, the assessment released by the Real-Time Accountability Partnership on Gender-Based Violence in Emergencies in 2016, and the Minimum Standards for Child Protection in Humanitarian Action published by the non-profit organization Sphere in 2012;
 (2)the establishment and implementation, in coordination with international organizations and nongovernmental organizations, of standards, protocols, and accountability mechanisms for preventing and addressing sexual or other gender-based exploitation or abuse perpetrated by personnel delivering humanitarian assistance; and
 (3)the development of monitoring tools across all humanitarian assistance programming to standardize monitoring and accountability relating to gender-based violence prevention and response.
 (c)Improvement of protection mechanismsThe Secretary shall improve the delivery and quality of United States assistance to protect survivors of gender-based violence, through the Safe from the Start programming described in subsection (a), by improving activities in the following areas:
 (1)Access to and quality of comprehensive medical services for survivors and at-risk populations in line with international standards, including—
 (A)post-rape and post-sexual assault medical care; (B)psycho-social and mental health services; and
 (C)hygiene and dignity kits. (2)Service delivery to hard-to-reach populations, prioritizing services that reach—
 (A)shelters for survivors of natural disasters; (B)internally displaced person camps;
 (C)active conflict zones; and (D)refugees living in urban areas.
 (d)Authorization of assistance to local actorsThe Secretary of State is authorized to provide assistance to organizations based outside the United States who are working to provide humanitarian relief in affected regions or countries, prioritizing such organizations that are led by refugees or displaced or stateless women and youth, through Safe from the Start programming in accordance with subsection (a) for the following purposes:
 (1)Building capacity to identify, prevent, and address gender-based violence in humanitarian settings and to support survivors and those at risk, including through training and deploying female humanitarian aid workers.
 (2)Promoting women’s leadership and participation in the design, implementation, and evaluation of humanitarian responses.
 (3)Developing safe spaces for meaningful dialogue, psycho-social interventions, and culturally-specific support.
 (4)Developing technical skills for advocacy, monitoring, data collection, evaluation, and communications.
 (5)Performing on-the-ground gender analyses and otherwise rapidly assessing and communicating the needs of women, girls, and other populations that are vulnerable to gender-based violence in crises.
 (e)Authorization of assistance to international nongovernmental organizationsThe Secretary of State is authorized to provide support to enhance the capacity of international nongovernmental organizations to achieve the following:
 (1)Improving technical expertise and availability of dedicated gender advisors to prevent and respond to gender-based violence in humanitarian settings through the Gender Based Violence Area of Responsibility forum and across sectors of humanitarian action, including through training and sensitization of humanitarian aid workers on identification of and care for survivors of gender-based violence.
 (2)Promoting supportive partnerships with local humanitarian actors and nongovernmental organizations, including for women’s leadership and participation in humanitarian response.
 (3)Increasing and improving empowerment activities, including women’s and girls’ access to economic opportunities and livelihoods, education and skills, and leadership roles.
 (4)Training for international development implementers during the onset and transformation of a humanitarian crisis so that such implementers are equipped to continue relief, recovery, and reconstruction work that is sensitive to the prevention and mitigation of gender-based violence after the immediate humanitarian engagement has finished.
 5.Safeguarding against sexual exploitation or abuse by humanitarian personnelIn accordance with the Safe from the Start programming focus described in subsection (a), the Secretary of State and the Administrator of the United States Agency for International Development shall prioritize support for activities ensuring that employees and contractors of the Agency delivering United States humanitarian assistance are equipped to prevent sexual exploitation and abuse in settings of humanitarian aid delivery, including by strengthening guidelines, training, reporting mechanisms and remedies, and other appropriate responses. Such activities shall include efforts to—
 (1)recognize the indicators of sexual exploitation or abuse among refugee, displaced, or stateless populations by humanitarian aid workers; and
 (2)identify and address risks within the humanitarian aid context that create vulnerabilities for sexual and other exploitation, perpetrated by or against humanitarian aid workers.
 6.Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary for each fiscal year to carry out this Act but not less than the amount expended in fiscal year 2018 to carry out the Safe from the Start program of the Department of State.
		7.Reports required
			(a)Progress report
 (1)In generalNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a report on the progress made by the United States and by partners in the implementation or delivery of humanitarian assistance, including international organizations, to prevent, mitigate, and address the incidence of gender-based violence in humanitarian emergencies.
 (2)ElementsThe report required by paragraph (1) shall include each of the following: (A)An aggregation and examination of data and research regarding the key drivers of gender-based violence in humanitarian emergencies, the critical needs of and services required by survivors or those at risk, and successful program models to address, prevent, and mitigate such violence.
 (B)A detailed description of the programs, diplomatic efforts, and other activities undertaken by the United States to implement the Safe from the Start programming focus described in section 4(a) of this Act, including specific descriptions of—
 (i)the steps taken to integrate prevention, mitigation, and response to gender-based violence into humanitarian assistance, development of humanitarian standards, and responses to specific humanitarian crises;
 (ii)the progress made, as of the date of the submission of the report, toward achieving specific objectives, metrics, and indicators for implementation of Safe from the Start programming, disaggregated, where appropriate, by gender, age, and type of violence;
 (iii)a list of the projects funded or supported through the Safe from the Start programming focus, with specific details on levels of funding or assistance and impacts of such projects disaggregated, where appropriate, by gender, age, and type of violence;
 (iv)an assessment of the extent to which consultations with nongovernmental organizations, including local actors, and intergovernmental actors have led to the development of programs, standards, and interventions to combat gender-based violence
 (v)a list of the policies or programs implemented by international or multilateral organizations receiving funding from the United States Government to improve capacity and internal protocols to identify signs of gender-based violence, including sexual exploitation and abuse, and integrate initiatives to prevent and respond to gender-based violence into all programs of the organization; and
 (vi)a description of any diplomatic action taken bilaterally, multilaterally, or with international organizations to encourage the governments of other countries and international organizations to adopt policies to prevent and respond to gender-based violence in emergency situations, including any diplomatic efforts to strengthen the Global Call to Action on Protection from Gender-Based Violence in Emergencies by increasing the number of governments participating in and contributing to its gender-based violence prevention and response activities.
 (3)Consultation requiredIn developing the report required by paragraph (1), the Secretary of State shall consult with the Assistant Secretary for Population, Refugees, and Migration of the Department of State and the Associate Administrator for Humanitarian Assistance of the Agency for International Development.
 (4)FormThe report required by paragraph (1) shall be submitted in unclassified form but may include a classified annex. The unclassified portion of such report shall concurrently be published on a publicly available website of the Department of State.
 (b)Budget reportNot later than 120 days after the submission of each budget submitted to Congress by the President under section 1105(a) of title 31, United States Code, after the date of the enactment of this Act, the Director of the Office of Management and Budget shall submit to the appropriate congressional committees a budget crosscut report that—
 (1)displays the budget proposed, including any planned interagency or intra-agency transfer, for each of the principal Federal agencies that will be carrying out activities through the Safe from the Start programming focus described in section 4(a) of this Act in the fiscal year for which such budget is submitted;
 (2)separately reports the amount of funding to be provided pertaining to the Safe from the Start strategy under subsection (a), to the extent such plans are available; and
 (3)to the extent practicable, identifies all assistance and research expenditures at the account level in each of the five previous fiscal years by the Federal Government using Federal funds for Safe from the Start activities.
 (c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Appropriations and the Committee on Foreign Affairs of the House of Representatives; and
 (2)the Committee on Appropriations and the Committee on Foreign Relations of the Senate. 